to fll&~0\ ,02,03,0V,   i£te-5



Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015



Texas Court          of Criminal Appeals                                  APR 29 2015
P.O.       BOX 12308, Capitol Station
Austin,       Texas    78711




RE: WR NOs.          10,978-01           thru 10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                     In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet    of    all    the   writs   mentioned      above with a   list of
all of the claims presented in each of those application. With
out    a    list of    all    of    the claims     I   cannot    show that the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                                Sincerely,




cc:File                                                         Lextsi? Kennon Kossie